Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S COMMENTS
In view of applicant’s arguments and amendments, the outstanding rejections have been withdrawn. 
This application is a continuation from US patents 7,907,987, 8,190,233 9,114,253 9,572,999, and 10,688,318 which have an effective filling date of February 20, 2004.
Claims 1-13 are allowed. 
Allowable subject matter:
	The closes prior art fails to teach A radiation treatment system, comprising:
a magnetic resonance imaging system configured to acquire continuous image data fast enough to capture intra-fraction organ motions of a patient having moving tissues during a treatment fraction
a multi-leaf collimator configured to rapidly adjust delivery of ionizing radiation; and
a controller in communication with the magnetic resonance imaging system and the multi-leaf collimator such that the controller can substantially simultaneously
a) control the magnetic resonance imaging system to acquire the continuous image data; and
b) control the multi-leaf collimator to account for intra-fraction organ motion based on the continuous image data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793